
	
		II
		112th CONGRESS
		1st Session
		S. 304
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2011
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Alaska Natural Gas Pipeline Act to improve
		  the Alaska pipeline construction training program, and for other
		  purposes.
	
	
		1.Alaska
			 pipeline construction training programSection 113 of the Alaska Natural Gas
			 Pipeline Act (15 U.S.C. 720k) is amended—
			(1)in subsection
			 (a)(1)(B), by striking support an Alaska gas pipeline training
			 program. and inserting “support—
				
					(i)an Alaska gas
				pipeline training program; and
					(ii)a program to
				train workers in the construction, operation, maintenance, and performance of
				all related environmental processes involving existing and future oil and gas
				infrastructure in
				Alaska.
					;
			(2)by striking
			 subsection (b) and inserting the following:
				
					(b)Requirements
				for grantsThe Secretary shall make a grant under subsection (a)
				only if the Governor of the State of Alaska requests the grant funds and
				certifies in writing to the Secretary that there is a need for the funds in
				order to ensure an adequately skilled, safe, and competent workforce—
						(1)to construct,
				operate, and maintain an Alaska natural gas pipeline system; or
						(2)to construct,
				operate, maintain, and perform all related environmental processes involving
				existing and future oil and gas infrastructure in
				Alaska.
						;
				and
			(3)in the second
			 sentence of subsection (c), by striking 15 percent and inserting
			 50 percent.
			
